Title: To George Washington from James Welch, 16 May 1799
From: Welch, James
To: Washington, George



Sir
Fredrecksburrg May 16th 1799

I find it out of my power To Rise the money in this place that I am at this time in debted to you; money is Verry Scarce among the marchanes of this place; the[y] cannot be temped to advance money for paper that has Longer then 60 dayes To Run; the paper that I have will be Due on the 25th day of Novembr Next it is Well Securd and will be Puntuelly paid that you Shall have I Start this day for Green brere and will procede on to Kentuckey or Send my Brother in order to Rise money for you; this you may depend apon that I will Exart my Self To Rise the money Due you and will make Every a Ringement in my power To be more puntul with you for the future; at Eney Time you wold think proper To Wright me dereck your Leter to Stantown from that it will be sent to me. I am with Due Respt your Hm. Sarvent

James Welch



P.S. if you dont find it consistant with your ⟨illegible⟩ to Giv me a Litel indulgance Let me knaw and I will cum down and Giv up the Bargeon and Sacrafise as much of my Property as will Rise a Sum of money as may be thougt Reseanable for disapointment; the Exposeing of my property to the publick will a meduately prevent the Setelment of the Land from gowing on of corce that wold prevent me from holdin the Bargeon; for my one credet and the Good of that country I prefer cuming to Eney tarmes you may lay down that is Resenable I have no dout that Eney you will shall be. J.W.

